DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to remarks and amendments filed on 10/26/2022.  Claims 1-3, 7-10,14-16, and 20-21 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0248288 ("Linder") in view of U.S. Patent Publication No. 2015/0163401 ("Botts").
Regarding claim 1, Linder discloses a method of obtaining an image, comprising: 
receiving an optical signal at a detector (photodetector, not labeled, Fig. 2); 
generating, at the detector (photodetector, not labeled, Fig. 2), an electrical signal in response to receiving the optical signal (paragraph [0003]), wherein a frequency of the electrical signal is indicative of a frequency of the optical signal (paragraph [0028]); 
receiving the electrical signal at a first detection/readout circuit (210, or 251, Fig. 2) and at a second detection/readout circuit  (220, Fig. 2), wherein the first detection/readout circuit (210, or 251, Fig. 2) is sensitive to a first frequency signal range of a laser (paragraph [0033]) and the second detection/readout circuit  (220, Fig. 2) is sensitive to a second frequency signal range of an imaging signal (low frequency, paragraphs [0020], [0031]); 
filtering the electrical signal at a high pass filter (C211, Fig. 2, filters out DC signals, therefore it is a high-pass filter) contained in the first detection/readout circuit to pass a signal component within the first frequency signal range (high frequency, paragraph [0033]) to an asynchronous laser pulse detector (ALPD) readout integrated circuit of the first detection-readout circuit (high frequency path ROIC, paragraph [0028], inherently includes an asynchronous laser pulse detector (ALPD) readout integrated circuit); 
reading the signal component within the first frequency signal range at the ALPD readout integrated circuit (219, Fig. 2, paragraph [0033]); 
filtering the electrical signal at a low pass filter (M222, paragraphs [0030]-[0031], it is well known that direct injection circuit allows separation of an AC and DC detector component of the detector current, therefore it is an intrinsic low-pass filter) contained in the second detection/readout circuit (220, Fig. 2) to pass a signal component within the second frequency signal range (low frequency, paragraph [0030]) to an imaging readout integrated circuit of the second detection/readout circuit (low frequency path ROIC, paragraph [0008], inherently includes an imaging readout integrated circuit); and 
reading the signal component within the second frequency signal range (low frequency, paragraph [0030]) at the imaging readout integrated circuit (229, Fig. 2, paragraph [0032]),
Although Linder discloses using a single ROIC for the two readout paths, Linder also discloses that two distinct ROICs, one that processes the laser return, and one that processes a passive scene, are well known to be prior art (paragraph [0026]).
Linder does not explicitly disclose that the first detection/readout circuit resides on top of the second detection/readout circuit and wherein the electrical signal passes along a first electrical pathway that leads from the detector to the first detection/readout circuit and along a second electrical pathway that passes from the first electric pathway to the second detection/readout circuit.
However, Botts discloses a first detection/readout circuit (14, Figs. 1 and 2A) resides on top of the second detection/readout circuit (18, Figs. 1 and 2A) and wherein the electrical signal passes along a first electrical pathway (16, 26, toggle switch, Fig. 2A, form a first electrical pathway, see examiner-annotated Figure below) that leads from the detector (D1,1, Fig. 2A) to the first detection/readout circuit (14, Figs. 1 and 2A) and along a second electrical pathway (16, 26, toggle switch, line connected to VIA, VIA, and 20, Fig. 2A form a second electrical pathway, see examiner-annotated Figure below) that passes from the first electric pathway (16, 26, toggle switch, Fig. 2A) to the second detection/readout circuit (18, Figs. 1 and 2A, via the line, VIA, and 20, Fig. 2A, paragraph [0024]).

    PNG
    media_image1.png
    576
    938
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to stack the two ROICs and have two electrical pathways to allow the signal to pass to the first ROIC and through the first ROIC into the second ROIC, as disclosed by Botts, in the device of Linder in order to do a faster processing of both image sensing and pulse detection within their respective ROICs, and save space, as taught, known, and predictable.  
Regarding claims 8 and 15, Linder in view of Botts discloses an imaging and asynchronous laser pulse detector (ALPD) device, comprising: 
a detector (photodetector, not labeled, Fig. 2) configured to generate an electrical signal in response to receiving an optical signal (paragraph [0003]), wherein a frequency of the electrical signal is indicative of a frequency of the optical signal (paragraph [0028]); 
a first detection/readout circuit (210, or 251, Fig. 2) sensitive to a first frequency range of a laser (paragraph [0033]), the first detection/readout circuit having a first filter (C211, Fig. 2, capacitor blocks DC signals, therefore it is a filter) contained therein for passing a signal component of the electrical signal within the first frequency signal range (high frequency, paragraph [0033]) and an asynchronous laser pulse detector (ALPD) readout integrated circuit (high frequency path ROIC, paragraph [0028]) for reading the signal component within the first frequency signal range (paragraph [0033]; 
a second detection/readout circuit (220, Fig. 2) sensitive to a second frequency range of an imaging signal (paragraph [0020]), the second detection/readout circuit having a second filter (M222, paragraphs [0030]-[0031], it is well known that direct injection circuit allows separation of an AC and DC detector component of the detector current, therefore it is a filter) contained therein for passing a signal component of the electrical signal within the second frequency signal range (low frequency, paragraph [0031]) and an imaging readout integrated circuit (low frequency path ROIC, paragraph [0028]) for reading the signal component within the second frequency signal range (low frequency, paragraphs [0020], [0031]).
Linder does not explicitly disclose that the first detection/readout circuit resides on top of the second detection/readout circuit; a first electrical pathway that passes the electrical signal from the detector to the first detection/readout circuit; and a second electrical pathway that passes the electrical signal from the first electric pathway to the second detection/readout circuit.
However, Botts discloses a first detection/readout circuit (14, Figs. 1 and 2A) resides on top of the second detection/readout circuit (18, Figs. 1 and 2A); a first electrical pathway (16, 26, toggle switch, Fig. 2A, form a first electrical pathway, see examiner-annotated Figure above) that passes the electrical signal from the detector (D1,1, Fig. 2A) to the first detection/readout circuit (14, Figs. 1 and 2A); and a second electrical pathway (16, 26, toggle switch, line, VIA, and 20, Fig. 2A form a second electrical pathway, see examiner-annotated Figure above) that passes the electrical signal from the first electric pathway (16, 26, toggle switch, Fig. 2A) to the second detection/readout circuit (18, Figs. 1 and 2A, via the line, VIA, and 20, Fig. 2A, paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to stack the two ROICs and have two electrical pathways to allow the signal to pass to the first ROIC and through the first ROIC into the second ROIC, as disclosed by Botts, in the device of Linder in order to do a faster processing of both image sensing and pulse detection within their respective ROICs, and save space, as taught, known, and predictable.  
Regarding claims 2 and 9, Linder in view of Botts discloses the method of claim 1, and the imaging and ALPD device of claim 8, and Linder further discloses that the optical signal includes at least one of a laser signal (150, Fig. 1B) and an imaging signal (1100, Fig. 1B) that traverse a same optical path to the detector (Figs. 1A, 1B, paragraph [0025]).
Regarding claims 3 and 10, Linder in view of Botts discloses the method of claim 2, and the imaging and ALPD device of claim 9, Linder further discloses generating the electrical signal within a first frequency range in response to receiving the laser signal (high frequency, paragraph [0033]) and generating the electrical signal with a second frequency lower than the first frequency in response to receiving the imaging signal (low frequency, paragraph [0030]).
Regarding claims 7, 14, and 20, Linder in view of Botts discloses the method of claim 1, and the imaging and ALPD device of claims 8 and 15, and Botts further discloses that the [ROIC 1] is electrically isolated from the [ROIC 2] (Figs. 1 and 2A, the two ROICs are isolated and connected via electrical contacts 20, Figs. 1 and 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to electrically isolate the first and second detection/readout circuits in Linder, as disclosed by Botts, in order manufacture the circuits separately and provide modular integration as taught, known, and predictable.
Regarding claim 16, Linder in view of Botts discloses the imaging cell of claim 15, and Linder further discloses that the optical signal includes at least one of a laser signal (150, Fig. 1B) and an imaging signal (1100, Fig. 1B) that traverse a same optical path to be received at the detector (Figs. 1A, 1B, paragraph [0025]), and the detector (Figs. 1A, 1B, paragraph [0025]) is further configured to generate the electrical signal within the first frequency range in response to receiving the laser signal (high frequency, paragraph [0033]) and generate the electrical signal with a second frequency lower than the first frequency in response to receiving the imaging signal (low frequency, paragraph [0030]).
	Regarding claim 21, Linder in view of Botts discloses the method of claim 1, and Linder further discloses that the first frequency range is about 10 Megahertz (paragraph [0035]) and the second frequency signal range is less than 1MHz (paragraph [0029], up to 60Hz).

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.
Applicant argues that Linder does not teach or suggest a placement of the first path within a first detection layer and a placement of the second path in a second detection layer or that the first detection layer is on top of the second detection layer.  Applicant also argues that Linder does not teach inclusion of filter circuity within each of the detection/readout circuits.  Further, Applicant argues that Botts does not include a high-pass filter in ROIC layer 1 and a low-pass filter in ROIC layer 2.   Applicant therefore concludes that Linder and Botts, either alone or in combination, do not teach or suggest the amended features of claim 1.
With regard to the argument that Linder does not teach inclusion of filter circuitry within each of the detection/readout circuits, Examiner disagrees.  Linder discloses the circuit topology that allows the ability to distinguish between high frequency and low frequency signal paths (see Fig. 2), and the supporting circuitry to process the two paths separately, including the filtering elements as mapped in claim 1 above, and disclosed in paragraphs [0016]-[0017]).  Linder also explicitly states that the ROICs include the necessary data conversion circuitry, see paragraph [0018], and that from a prior art perspective, two distinct ROICs, one that processes the passive scene and on that process the laser return are well known in the art, see paragraph [0026].   Therefore, one can conclude that each ROIC, one for processing the laser return and a separate ROIC for processing the passive scene, will contain all the necessary circuitry such as filtering elements, are well known in the art and therefore reads on the amended claim language. 
With regard to the argument that Linder does not teach or suggest a placement of the first path within a first detection layer and a placement of the second path in a second detection layer or that the first detection layer is on top of the second detection layer, Examiner agrees as explained above.  However, this limitation is taught by Botts.  Botts is used for teaching the placement of the first and second paths and the stacked ROICs, and not the specific circuity/filtering elements.  The specific circuit and filtering elements are disclosed by Linder.  In combination, Linder in view of Botts, read on the claim language, and this final rejection is proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878